 



Exhibit 10.3

     
General Contract
  TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA
Of Indemnity (Form A)
                                         Hartford, Connecticut 06183

We, the undersigned, hereinafter referred to, individually and/or collectively,
as “Indemnitors,” hereby request, have requested and/or will request TRAVELERS
CASUALTY AND SURETY COMPANY OF AMERICA, ST. PAUL FIRE AND MARINE INSURANCE
COMPANY, any of their present or future direct or indirect parent companies, any
of the respective present or future direct or indirect affiliates or
subsidiaries of such companies and parent companies, and/or any of the
aforementioned entities’ successors or assigns, hereinafter referred to,
individually and/or collectively, as “Company,” to execute or procure bonds,
undertakings, guarantees, and/or contractual obligations, including renewals and
extensions thereof, whether before or after the date of this Agreement, and
bonds and undertakings for which Company has obligations as a result of an asset
purchase, acquisition, merger or like transaction, hereinafter referred to,
individually and/or collectively, as “Bond(s).” As an inducement therefore we
make the following representations of fact, promises and agreements:
REPRESENTATIONS OF FACT:

1.   In the transaction of business one, some or all of the Indemnitors are
required, or may desire to give such Bond(s).   2.   Indemnitors have a
substantial, material and beneficial interest (a) in the obtaining of Bond(s) by
any of the Indemnitors and (b) in the transaction(s) for which any other
Indemnitor has applied or will apply to Company for Bond(s) pursuant to this
General Contract of Indemnity, hereinafter referred to as “Agreement.” It is
understood that the purpose of this Agreement is to induce Company to furnish
Bond(s); however, Company is under no obligation to furnish Bond(s) to
Indemnitors.   3.   Indemnitors have the full power and authority to execute,
deliver and perform this Agreement and to carry out the obligations stated
herein. Indemnitors further acknowledge and agree that (a) the execution,
delivery and performance of this Agreement by such Indemnitors, (b) the
compliance with the terms and provisions hereof, and (c) the carrying out of the
obligations contemplated herein, do not, and will not, conflict with and will
not result in a breach or violation of any terms, conditions or provisions of
the charter documents or bylaws of such Indemnitors, or any law, governmental
rule or regulation, or any applicable order, writ, injunction, judgment or
decree of any court or governmental authority against Indemnitors, or any other
agreement binding upon Indemnitors, or constitute a default thereunder.

PROMISES AND AGREEMENTS: In consideration of the furnishing of any such Bond,
the forbearance of cancellation of any existing Bond(s) by Company, the
assumption of obligations by Company of any Bond, and for other valuable
consideration, Indemnitors hereby jointly and severally promise and agree as
follows:

1.   To pay all premiums for each Bond, as they fall due, until Company has been
provided with competent legal evidence that the Bond has been duly discharged.

 



--------------------------------------------------------------------------------



 



2.   To indemnify and exonerate Company from and against any and all loss, cost
and expense of whatever kind which it may incur or sustain as a result of or in
connection with the furnishing of Bond(s), the assumption of obligations by
Company of Bond(s), and/or the enforcement of this Agreement, including unpaid
premiums, interest, court costs and counsel fees, and any expense incurred or
sustained by reason of making any investigation, hereinafter referred to as
“Loss.” To this end Indemnitors promise:

  (a)   To promptly reimburse Company for all sums paid on account of such Loss
and it is agreed that (1) originals or photocopies of claim drafts, or of
payment records, kept in the ordinary course of business, including computer
printouts, verified by affidavit, shall be prima fade evidence of the fact and
amount of such Loss, and (2) Company shall be entitled to reimbursement for any
and all disbursements made by it, under the belief that it was liable, or that
such disbursement was necessary or expedient.     (b)   To deposit with Company,
on demand, the amount of any reserve against such Loss which Company is
required, or deems it prudent to establish whether on account of an actual
liability or one which is, or may be, asserted against it and whether or not any
payment for such Loss has been made.

3.   This Agreement shall apply to any and all Bond(s) furnished as follows:

  (a)   If Company executes the Bond(s), procures the execution of Bond(s) by
other sureties, executes Bond(s) with co-sureties and/or obtains reinsurance;  
  (b)   For or on behalf of any or all of the following:

  (1)   One, some or all of the Indemnitors;     (2)   Any joint venture or
other form of common enterprise in which Indemnitors were members at the time
the Bond(s) were furnished;     (3)   Any present or future affiliate and/or
subsidiary of Indemnitors;     (4)   Any third party at the request of
Indemnitors, their subsidiaries and/or affiliates.

4.   (a) The validity and effect of this Agreement shall not be impaired by, and
Company shall incur no liability on account of, and Indemnitors need not be
notified of:

  (1)   Company’s failure or refusal to furnish Bond(s), including final Bond(s)
where Company has furnished a bid Bond;     (2)   Company’s consent or failure
to consent to changes in the terms and provisions of any Bond, or the obligation
or performance secured by any Bond;

Page 2 of 7



--------------------------------------------------------------------------------



 



  (3)   The taking, failing to take, or release of security, collateral,
assignment, indemnity agreements and the like, as to any Bond;     (4)   The
release by Company, on terms satisfactory to it, of any Indemnitors; or     (5)
  Information which may come to the attention of Company which affects or might
affect its rights and liabilities or those of any of the Indemnitors.

  (b)   The validity and effect of this Agreement shall not be impaired by, and
Company shall incur no liability on account of, the cancellation or termination
of any Bond(s).

5.   Indemnitors shall have no rights of indemnity, contribution or right to
seek collection of any other outstanding obligation against any other
Indemnitors or their property until the obligations of the Indemnitors to
Company under this Agreement have been satisfied in full.   6.   Company shall
have the right, in its sole discretion, (a) to deem this Agreement breached
should any Indemnitor become involved in any agreement or proceeding of
liquidation, receivership, bankruptcy, insolvency or creditor assignment,
whether voluntarily or involuntarily, or should any Indemnitor, if an
individual, die, or be convicted of a felony, become a fugitive from justice, or
for any reason disappear and cannot immediately be found by Company by use of
usual methods, and (b) to adjust, settle, compromise or defend any claim,
demand, suit or judgment upon any Bond(s).   7.   If Company has or obtains
collateral or letters of credit, Company shall not have any obligation to
release collateral or letters of credit or turn over the proceeds thereof until
it shall have received a written release in form and substance satisfactory to
Company with respect to each and every Bond. Any collateral or letters of credit
provided to Company by any Indemnitor or any third party, or the proceeds
thereof, may be applied to any Loss.   8.   Indemnitors also understand and
agree that their obligations remain in full force and effect for any Bond(s)
issued pursuant to this Agreement, notwithstanding that the entity on whose
behalf Bond(s) were issued has been sold, dissolved or whose ownership has been
otherwise altered in any way.   9.   This Agreement shall remain in full force
and effect until terminated. Indemnitors may only terminate participation in
this Agreement by providing written notice to Company of Indemnitors’ intent to
terminate. Such notice shall be addressed to St. Paul Travelers Bond, Attention:
Senior Vice President Commercial Surety, One Tower Square, Hartford, Connecticut
06183. Such notice of termination shall become effective thirty (30) days after
Company’s receipt of the same. The obligations and liability of Indemnitors
giving such notice shall thereafter be limited to Bond(s) furnished before the
effective date of the notice, which liability shall include any Bond(s) which
were originally issued prior to the effective date of notice and renewed or
otherwise extended subsequent to the notice or effective date of termination.

Page 3 of 7



--------------------------------------------------------------------------------



 



10.   Indemnitors hereby expressly authorize Company to access credit records
and to make such pertinent inquiries as may be necessary from third party
sources for underwriting purposes, claim purposes and/or debt collection. To the
extent required by law, Company will, upon request, provide notice whether or
not a consumer report has been requested by Company, and if so, the name and
address of the consumer reporting agency furnishing the report.   11.   In the
event of a claim or notice of a potential claim, Company shall have the right,
at all times, to free access to the books, records, and accounts of the
Indemnitors for the purpose of examining the same.   12.   Company may furnish
copies of any and all statements, agreements, financial statements and any
information which it now has or may hereafter obtain concerning Indemnitors, to
other persons or companies for the purpose of procuring co-suretyship or
reinsurance.   13.   A duplicate or facsimile copy or electronic reproduction of
the original document shall have the same force and effect as the original.  
14.   This Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.  
15.   If any provision or portion of this Agreement shall be unenforceable, this
Agreement shall not be void, but shall be construed and enforced with the same
effect as though such provision or portion were omitted.   16.   This Agreement
is in addition to and not in lieu of any other agreements and obligations
undertaken in favor of Company, whether now existing or entered into hereafter.
  17.   The rights and remedies afforded to Company by the terms of this
Agreement can only be impaired by a written rider to this Agreement signed by an
authorized employee of the Company.   18.   Company’s failure to act to enforce
any or all of its rights under this Agreement shall not be construed as a waiver
of these rights.   19.   The date of this Agreement shall be the earliest date
any Indemnitor executes this Agreement.   20.   Special Provisions:

  (a)   This Agreement shall only apply to that certain Supersedeas Bond Number
105036869 and including any and all modifications, replacements, substitutions,
supplements, or increases thereof (the “Bond”) posted under Federal Rule of
Civil Procedure 62 and/ or Federal Rule of Appellate Procedure 8 in connection
with post-trial motions and/or an appeal of the judgment entered in that certain
case entitled, In re Apollo Group Securities Litigation (“the Case”), pending as
Case

Page 4 of 7



--------------------------------------------------------------------------------



 



      Nos. CV 04-2147-PHX-JAT (LEAD), CV 04-2204-PHX-JAT (Consolidated) and CV
04-2334-PHX-JAT (Consolidated) in the United States District Court for the
District of Arizona (together with the courts having appellate jurisdiction
thereof, the “Court”).     (b)   Notwithstanding any other provision of this
Agreement, that certain Control Agreement of even date herewith (the “Control
Agreement”), or that certain Collateralized Bond Surety Program Registered
Pledge and Master Security Agreement of even date herewith (the “Security
Agreement”):

     (1) Upon receipt of a notice of claim against the Bond and prior to making
any payments under the Bond or drawing upon the collateral, Company shall, as
soon as practicable, provide notice to Indemnitors and shall make a written
demand upon Indemnitors to timely satisfy the claim or provide defenses thereto.
In the event the Indemnitors do not timely satisfy a valid Bond obligation that
the Company is obligated to pay, Company shall have the right, in its sole
discretion, to adjust, settle, compromise or defend any such claim, demand, suit
or judgment upon the Bond and use the collateral to satisfy the claim. In the
event Indemnitors wish to either settle or pay the judgment using the
collateral, Indemnitors shall provide notice in writing directing the Company to
do so.
     (2) Company shall not have any obligation to release the collateral or turn
over the proceeds thereof to the Indemnitors until it shall have received a
Final Order of the Court discharging Company from any and all obligations
arising under the Bond and releasing, discharging, or terminating the Bond
without any further liability to the Company. Any collateral provided to Company
by the Indemnitors may be applied to any Loss. “Final Order” as used in this
Agreement means an order that is subject to appeal or a writ of certiorari and
with respect to which the time to appeal or seek issuance of a writ of
certiorari has expired.
     (3) Indemnitors shall not be obligated to deposit amounts to cover reserves
under paragraph 2(b) above with respect to Loss that is fully secured by
collateral and, in the event a reserve is set, any such reserve shall reflect
the amount of collateral on deposit at the time Company establishes such reserve
or on deposit at the time of any subsequent reserve adjustments. Any amounts
deposited pursuant to such paragraph 2(b) above shall constitute additional
collateral.
     (4) The collateral pledged under the Control Agreement and the Security
Agreement shall only secure Loss under this Agreement, at law or in equity and
obligations and liabilities created under the Control Agreement and the Security
Agreement, including but not limited to the reimbursement of expenses described
in Section 13 of the Security Agreement.
     (5) If the Company becomes legally obligated to pay on the Bond or it
appears to the Company that its obligation to pay on the Bond may come due
within ten (10) business days, and it further appears to the Company at the time
of either such event that any portion of the collateral then held by the Company
will

Page 5 of 7



--------------------------------------------------------------------------------



 



not timely mature and/or become liquid by the time the Company is obligated to
make payment on the Bond, Company shall so notify Indemnitors in writing, who
shall within five (5) business days after receipt of such notice provide
substitute collateral that is payable on demand or will mature by the time such
payment on the Bond is due. If the amount of collateral on deposit is
insufficient to pay the Company’s obligation on the Bond when it becomes due,
then Indemnitor shall either forthwith pay the difference or provide additional
collateral equal to the shortfall. Such payment will be made by wire transfer or
otherwise in immediately available funds to the bank account specified in the
notice provided to the Indemnitors by Company. The Indemnitors waive, to the
fullest extent permitted by applicable law, each and every right which they may
have to contest any such payment that is due and that the Company is legally
obligated to make. Failure to make payment to Company as herein provided shall
cause the Indemnitors to be additionally liable for any and all costs and
expenses, including attorney’s fees, incurred by Company in enforcing this
Agreement, together with interest on unpaid amounts due Company. Interest shall
accrue, commencing the date Company pays the amount of the Demand, at 130% of
the prime rate of interest in effect on December 31 of the previous calendar
year as published in the Wall Street Journal. Indemnitors stipulate and agree
that the Company will suffer immediate irreparable harm and will have no
adequate remedy at law should Indemnitors fail to perform this obligation, and
therefore Company shall be entitled to specific performance of this obligation.
WE HAVE READ THIS CONTRACT OF INDEMNITY CAREFULLY. THERE ARE NO SEPARATE
AGREEMENTS OR UNDERSTANDINGS WHICH IN ANY WAY LESSEN OUR OBLIGATIONS AS ABOVE
SET FORTH. IN TESTIMONY HEREOF, WE THE INDEMNITORS HAVE SET OUR HANDS AND FIXED
OUR SEALS AS SET FORTH BELOW.
If Indemnitor is an Individual, sign below:
 
Instructions: Signatures of individual Indemnitors must be witnessed.
Indemnitors must include their Social Security Number. All signatures must be
dated with names printed or typed on the line provided.

                                       
(Witness Signature)
      (Date)       (Witness   Signature)       (Date) Print of Type Name:      
        Print of Type Name:                              
 
              SS#:                                  

Page 6 of 7



--------------------------------------------------------------------------------



 



If Indemnitor a Corporation, Limited Liability Company or Partnership, sign
below:
 
Instructions: If the entity is: 1) a corporation the secretary and an authorized
officer should sign on behalf of the corporation, 2) a limited liability company
the manager(s) or member(s) should sign on behalf of the LLC, or 3) a
partnership the partner(s) should sign on behalf of the partnership. Two
signatures are required for all entities and all signatures must be notarized
and dated. Please provide the entity’s federal tax identification number on the
line provided.
Each of the undersigned hereby affirms to Company as follows: I am a duly
authorized official of the business entity Indemnitor on whose behalf I am
executing this Agreement. In such capacity I am familiar with all of the
documents which set forth and establish the rights which govern the affairs,
power and authority of such business entity including, to the extent applicable,
the certificate or articles of incorporation, bylaws, corporate resolutions
and/or partnership, operating or limited liability agreements of such business
entity. Having reviewed all such applicable documents and instruments and such
other facts as deemed appropriate, I hereby affirm that such entity has the
power and authority to enter into this Agreement and that the individuals
executing this Agreement on behalf of such entity are duly authorized to do so.

             
Apollo Group, Inc.
          (Seal)          
(Indemnitor Name)
      (First Signature)    
 
           
86-0419443
      /s/ Brian E. Mueller   2-14-08          
(Federal Tax ID)
      Brian E. Mueller, President   (Date)
 
           
 
          (Seal)          
 
      (Second Signature)    
 
           
 
      /s/ P. Robert Moya   2-14-08          
 
      P. Robert Moya, Senior Vice President and Secretary   (Date)

     
ACKNOWLEDGEMENT
   
STATE OF ARIZONA
  County of Maricopa

On this 14 day of February, 2008, before me personally appeared Brian E.
Mueller, known or proven to me to be the President of the entity executing the
foregoing instrument (“Entity”) and P. Robert Moya, known or proven to me to be
the SVP and Secretary of the Entity, and they acknowledged said instrument to be
the free and voluntary act and deed of said Entity, for the uses and purposes
therein mentioned and on oath stated that the seal affixed is the seal of said
Entity and that it was affixed and that they executed said instrument by
authority of the Entity. IN WITNESS WHEREOF, I have hereunto set my hand and
affixed my OFFICIAL SEAL the day and year first above written.

                  /s/ Catherine S. Davis       Notary Public residing at Phoenix
AZ      (Commission Expires 10/05/09                     )     

Page 7 of 7